PER CURIAM.
This case came on to be heard upon the record and the briefs and oral arguments of counsel; and it appearing to the court that the District Court did not abuse its discretion in disallowing appellant’s application for compensation, Woods v. City National Bank & Trust Co. of Chicago, 312 U.S. 262, 61 S.Ct. 493, 85 L.Ed. -, decided February 3, 1941; Dickinson Industrial Site v. Cowan, 309 U.S. 382, 389, 60 S.Ct. 595, 84 L.Ed. 819; Butzel v. Webster Apartments Co., 6 Cir., 112 F.2d 362, 366, it is ordered, adjudged and decreed that the order appealed from is affirmed.